Your Outdoor Limited Order Has
Been Updated (#1136939) »®

Outdoor Limited

Outdoor Limited

Jan 10, 2021, 09:33

Standard encryption (TLS).

LN EXCELLENT
o kk
OUTDOORLIMITED COM  enenees

Your Order Status is
Updated.

Hi Matthew

An order you recently placed on our website has had its
status changed.

The status of order #1136939 is now Shipped

Order Total: $624.49 USD
Date Placed: Jan 9th 2021

ee ee ee

PENGAD 800-631-6989

GOVERNMENT
EXHIBIT

V2.

 
vate riaveu. Vaii Full 2ZuUZzi

Payment Method: Credit Card

Cart Items SKU
Rush Processing rush_processing

Czech Mfg. Surplus

7.62x39mm

Ammunition RD-43

SB762RD43CRATE SB762RD43CRATE
46 Grain Hollow Core

Low Recoil CRATE

1560 Rounds

(UPS (UPS® Ground
Estimated 1/15/2021))

Ake Need More Ammo?

AMMO BOARD Save BIG by buying in

Need More Help?
NA
SRE Va eye mie
fi} 1-919-590-1765

 
